MEMORANDUM OPINION
SWEET, District Judge.
The defendants Worsham Brothers Co., Inc. and Earl S. Worsham (collectively “Worsham”) have brought a motion to modify or amend the findings of fact and conclusions of law in this court’s opinion of January 6, 1986, 625 F.Supp. 820.
The defendants have noted an inadvertent reference to Worsham in the January opinion. Therefore, the second sentence of the third paragraph on page seven of that opinion is hereby amended to read, “Silver-man, Werner and Edelman personally guaranteed a line of credit which was obtained at Florida National Bank.” This amendment to the findings of fact in no way requires a modification of the judgment. The Florida National Bank loan funds were used for a variety of purposes in connection with the River Parc Hotel project, and Silverman and Edelman were personally liable for the line of credit extended. The personal liability of the plaintiffs for these payments requires that they be included within the indemnification provision as found in the January opinion. Therefore, Worsham’s motion to modify the judgment is denied.
IT IS SO ORDERED.